116 S.W.3d 660 (2003)
Nathan HAWKINS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 82030.
Missouri Court of Appeals, Eastern District, Southern Division.
August 12, 2003.
Motion for Rehearing and/or Transfer Denied September 24, 2003.
Nancy A. McKerrow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Adriane Dixon Crouse, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, C.J., LAWRENCE G. CRAHAN, J. and ROBERT G. DOWD, JR., J.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 24, 2003.

ORDER
PER CURIAM.
Nathan Hawkins appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find that the determination of the motion court is not clearly erroneous. Rule 29.15(k). An extended opinion would be of no precedential value. We affirm the judgment for the reasons set forth in the motion court's comprehensive findings of fact and conclusions of law. Rule 84.16(b).